DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 7th, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1- Step 1: The claim is directed to a method. The method recites receiving raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data where the environment having at least a delta data table and delta notification table and attempting to write an entry to the delta data table and attempting to write a corresponding entry to the delta notification table and notifying that the delta data table has been modified, and therefore is a process, which is statutory category of invention. 

Step 2A, Prong One- The claims recite an abstract idea
Independent claim 1 recites “receiving raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data, the environment having at least a delta data table and a delta notification table” in which can be interpreted as collecting data and evaluating the received data from multiple tables. This process can be accomplished mentally, as a person can review input data and determine which data are unformatted and the data being inputted onto two separate tables. Further, the claim recites, “attempting to write an entry to the deta data table, wherein entries to the delta data table specify at least records indicating changes to objects in the environment; attempting to write a corresponding entry to the delta notification table in response to a successful write attempt to the delta data table, wherein the delta notification table entry comprises information about delta data table 

Step 2A, Prong Two- The abstract idea is not integrated into a practical application
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “receiving raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data, the environment having at least a delta data table and a delta notification table; attempting to write an entry…notifying at least one data consumer that the delta data table has been modified”. The “receiving”, “attempting”, and “notifying” do not include any additional elements beyond the abstract idea of a mental abstract idea. The “receiving”, “attempting”, and “notifying” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of receiving, attempting, and notifying the data for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the 

Step 2B: 
If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of a generic computer components, then it falls within the “Mental Processes” groupings of abstract ideas. Accordingly the claim recites abstract ideas. 


Appropriate correction is required.

Claim 2 is dependent on claim 1 and includes all the limitation of claim 1, Therefore, claim 2 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “retrying the write to the delta data table a pre-selected number of times or until the write is successful; and generating an indication of failure in response to the pre-selected number of unsuccessful write attempts”. This process can be accomplished mentally, as it merely recites receiving and analyzing the table that is being inputted on a table and displaying the results to the user after the input is attempted, and therefore, and it does not amount to significantly more than the abstract idea. 

Claim 3 is dependent on claim 1 and includes all the limitation of claim 1. Therefore claim 3 recites the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “rolling back the delta data table in response to successful writing of the delta data table entry and failure of the writing of the delta notification table entry”, which is an abstract idea 

Claim 4 is dependent on claim 1 and includes all the limitation of claim 1, Therefore, claim 4 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “data to be consumed is received from multiple data sources having disparate native data formats”. This process can be accomplished mentally, as it merely indicates receiving data from multiple inputs and evaluating the different amount of formats that is being received, and it does not amount to significantly more than the abstract idea. 

Claim 5 is dependent on claim 4 which is further dependent on claim 1 and includes all the limitation of claim 1, Therefore, claim 5 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “comprising storing the data in the delta data table entries in the native data format corresponding to an originating data source”. This process can be accomplished mentally, as it merely indicates receiving inputting changes in a table and evaluating the format corresponding to the original source from the table, and it does not amount to significantly more than the abstract idea. 

Claim 6 is dependent on claim 1 and includes all the limitation of claim 1, Therefore, claim 6 recited the same abstract idea of “mental process” specifically 

Regarding claim 7- Step 1: The claim is directed to a computer readable storage medium. The claimed comprises a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, are configurable to cause the one or more processors to: receiving raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data where the environment having at least a delta data table and delta notification table and attempting to write an entry to the delta data table and attempting to write a corresponding entry to the delta notification table and notifying that the delta data table has been modified. 

Step 2A, Prong One- The claims recite an abstract idea
Independent claim 7 recites “receiving raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data, the environment having at least a delta data table and a delta notification table” in which can be interpreted as collecting data and evaluating the received data from multiple tables. This process can be accomplished mentally, as a person can review input data and 

	Step 2A, Prong Two- The abstract idea is not integrated into a practical application
Claim 7 does not recite any additional elements that would integrate the judicial exception into a practical application. Claim 7 recites elements of “A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, are configurable to cause the one or more processors” to receiving raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data where the environment having at least a delta data table and delta notification table and attempting to write an entry to the delta data table 

Step 2B:
If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of a generic computer components, then it falls within the “Mental Processes” groupings of abstract ideas. Accordingly the claim recites abstract ideas. 

Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the 

Appropriate correction is required.

Claim 8 is dependent on claim 7 and includes all the limitation of claim 7, Therefore, claim 8 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “further comprising instructions that, when executed by the one or more processors, are configurable to cause the one or more processors to: retry the write to the delta data table a pre-selected number of times or until the write is successful; and generate an indication of failure in response to the pre-selected number of unsuccessful write attempts”. This process can be accomplished mentally, as it merely recites receiving and analyzing the table that is being inputted on a table and displaying the results to the user after the input is attempted, and therefore, and it does not amount to significantly more than the abstract idea. 

Claim 9 is dependent on claim 7 and includes all the limitation of claim 7. Therefore claim 9 recites the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “…to roll back the delta data table in response to successful writing of the delta data table entry and failure of the writing of the delta notification table entry”, which is an abstract idea as this is merely receiving archive data from a point in time and evaluate past data 

Claim 10 is dependent on claim 7 and includes all the limitation of claim 7, Therefore, claim 10 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “data to be consumed is received from multiple data sources having disparate native data formats”. This process can be accomplished mentally, as it merely indicates receiving data from multiple inputs and evaluating the different amount of formats that is being received, and it does not amount to significantly more than the abstract idea. 

Claim 11 is dependent on claim 10 which is further dependent on claim 7 and includes all the limitation of claim 7, Therefore, claim 11 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “…to store the data in the delta data table entries in the native data format corresponding to an originating data source”. This process can be accomplished mentally, as it merely indicates inputting changes in a delta table and evaluating the format from the originating source, and it does not amount to significantly more than the abstract idea. 

Claim 12 is dependent on claim 7 and includes all the limitation of claim 7, Therefore, claim 12 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “…to 

Regarding claim 13- Step 1: The claim is directed to a system/apparatus. The claimed comprises receiving raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data where the environment having at least a delta data table and delta notification table and attempting to write an entry to the delta data table and attempting to write a corresponding entry to the delta notification table and notifying that the delta data table has been modified.

Step 2A, Prong One- The claims recite an abstract idea
Independent claim 13 recites “receiving raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data, the environment having at least a delta data table and a delta notification table” in which can be interpreted as collecting data and evaluating the received data from multiple tables. This process can be accomplished mentally, as a person can review input data and determine which data are unformatted and the data being inputted onto two separate tables. Further, the claim recites, “attempting to write an entry to the deta data table, wherein entries to the delta data table specify at least records indicating changes to objects in the environment; attempting to write a corresponding entry to the delta notification table in response to a successful write attempt to the delta data table, 

	Step 2A, Prong Two- The abstract idea is not integrated into a practical application
Claim 13 does not recite any additional elements that would integrate the judicial exception into a practical application. Claim 13 recites elements of “A system comprising: a memory system; one or more hardware processors coupled with the memory system, the one or more hardware processors”. 
The additional element of using a “a hardware processor” and “a memory system” to perform the necessary instructions is mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f). i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. 

Step 2B:
If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of a generic computer components, then it falls within the “Mental Processes” groupings of abstract ideas. Accordingly the claim recites abstract ideas. 

Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible. 

Appropriate correction is required.

Claim 14 is dependent on claim 13 and includes all limitation of claim 13. Therefore, claim 14 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “retrying the write to the data table a pre-selected number of times or until the write is successful; and generating an indication of failure in response to the pre-selected 

Claim 15 is dependent on claim 13 and includes all the limitation of claim 13. Therefore, claim 15 recites the same abstract idea of “mental process” specifically observation and evaluating under the human mind. The claim recites limitations of “rolling back the delta data table in response to successful writing of the delta data table entry and failure of the writing of the delta notification table entry”, which is an abstract idea as this is merely receiving archive data from a point in time and evaluate past data before displaying the results, and it does not amount to significantly more than the abstract idea.

Claim 16 is dependent on claim 13 and includes all the limitation of claim 13. Therefore, claim 16 recites the same abstract idea of “mental process” specifically observation and evaluating under the human mind. The claim recite limitations of “data to be consumed is received from multiple data sources having disparate native data formats”, which is an abstract idea of receiving data from multiple inputs and evaluating the formats being received, and it does not amount to significantly more than the abstract idea.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 10-13, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Patent Application Publication 2018/0096001 issued to Christopher Soza (hereinafter as "Soza"). 

Regarding claim 1, Soza teaches a method for ingesting data through an atomic transaction (Soza: [0236]; As described previously, each table may be partitioned across multiple files in the HDFS. Thus, in this initial step of the mapping phase, the files that make up the source tables may be processed in parallel (in this ), the method comprising: receiving raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data (Soza: [0057]; Furthermore, the system may import tables and data from a single data source 102-1 or from multiple data sources into the same data lake 108. [0063]; When importing data from many different data sources, knowledge of the contents of the data tables and their interrelationships may be lost. [0076]; FIG. 2A illustrates the Data Tap import process in relation to a particular table being imported from a given source database. The depicted process is repeated for each table to be imported. [0080]; A re-sequencer and data cleansing process 210 (e.g. implemented using Hive commands or scripts) pre-processes the data and stores the pre-processed data in a staging area 212. Re-sequencing involves changing the column order of a row to ensure that the columns which are keys are the first ones in each row when stored in Hadoop which can improve access efficiency. Cleansing involves other processing to place data into the appropriate format for Hadoop, e.g. by removing spurious data, reformatting data etc),

 	the environment having at least a delta data table and a delta notification table (Soza: [0194]; Here, a number of tables Table A (802) to Table N (804) are processed by the Delta Calculator 216. In each case, a primary key column (or column combination) is used as the basis for identifying the differences between an old snapshot 806 (previously imported from the data source) and a new snapshot 808 (currently imported from the data source). In this example, column “coil” may, for example, serve as the primary key. The delta calculator identifies the difference between the old snapshot (with old column values) and the new snapshot (with new column values). [0202]; In this approach, delta load is performed on a periodic basis, e.g. daily, from each of the imported data sources, and the OPEN and CLOSED databases are updated accordingly. This periodic update is coordinated by the History Capture process.
[0204]; As part of this process every table row is time-stamped with five additional columns of management information, namely:
jrn_date—time-stamp from the source system database (for Oracle Data Integrator feeds this is from the source system journal database, for DataTap feeds this is when the Sqoop import script is run to copy the source system database)
jrn_flag—indicator whether the record is an: INSERT, UPDATE, or DELETE
tech_start_date—time-stamp when this row is valid from, i.e. when History Capture has inserted or updated this new record.
tech_end_date—time-stamp when this row is valid until, i.e. when History Capture has updated (overwritten), deleted, or discarded this old record. In the OPEN database all rows are set to a high-date of 31/12/9999.
tech_closure_flag—reason this old record has been removed: UPDATE, DELETE, DISCARD);

 attempting to write an entry to the delta data table (Soza: [0077]; The metadata generator and schema evolution process 202 retrieves and stores metadata for the table being imported and deals with changes to the metadata. [0141]; The Alert function 314 provides the facility to generate alerts relating to the processing performed by the Metadata Generator/Schema Evolution process 202. In one embodiment, the Alert function 314 generates the following outputs:
success_tables—this is comma separated list of tables which have successfully completed the process of metadata generation and schema evolution
fail_tables—this is comma separated list of tables which have failed in metadata generation or schema evolution), wherein entries to the delta data table specify at least records indicating changes to objects in the environment (Soza: [0194]; Here, a number of tables Table A (802) to Table N (804) are processed by the Delta Calculator 216. In each case, a primary key column (or column combination) is used as the basis for identifying the differences between an old snapshot 806 (previously imported from the data source) and a new snapshot 808 (currently imported from the data source). In this example, column “coil” may, for example, serve as the primary key. The delta calculator identifies the difference between the old snapshot (with old column values) and the new snapshot (with new column values). [0198]; Thus, entries are added to Table A Delta 810 for each identified difference, with a flag indicating the update type (UPDATE/DELETE/INSERT) and the new column values (for UPDATE and INSERT entries) or the old column values (for DELETE entries). Similar deltas are generated for the remaining tables (e.g. delta 812 for Table N));

 	attempting to write a corresponding entry to the delta notification table in response to a successful write attempt to the delta data table (Soza: [0077]; The metadata generator and schema evolution process 202 retrieves and stores metadata for the table being imported and deals with changes to the metadata. [0141]; The Alert function 314 provides the facility to generate alerts relating to the processing performed by the Metadata Generator/Schema Evolution process 202. In one embodiment, the Alert function 314 generates the following outputs:
success_tables—this is comma separated list of tables which have successfully completed the process of metadata generation and schema evolution
fail_tables—this is comma separated list of tables which have failed in metadata generation or schema evolution), wherein the delta notification table entry comprises information about delta data table entries for a specified period (Soza: [0091]; The Metadata Generation and Schema Evolution process 202 performs the following functions:
Collection of metadata at runtime for any materialized RDBMS tables in the source database
Creating tables in the Hadoop environment at runtime according to the metadata
Identifying changes to metadata for the tables, at runtime, which would affect the Hadoop environment
Applying schema changes for the tables to the Hadoop environment, at runtime.
[0210]-[0211]; the OPEN and CLOSED tables, each with the five time-stamp related columns updated to reflect validity periods of the rows. The “tech_start_date” and “tech_end_date” columns effectively describe the dates and times between which a particular row is current. These dates are used to ensure the current version received from the source system is stored in the OPEN database holding the current view of the data. When any updates/overwrites or deletes are detected as part of the history capture process, old rows are removed from the OPEN database and added to the CLOSED database with the appropriate time stamp); 

notifying at least one data consumer that the delta data table has been modified (Soza: [0326]; the imported objects such as tables and columns may be recorded in a separate data inventory, with the Metadata Manager tool creating the documentation queue from that inventory. Initially, objects in the documentation queue are marked with a status indicator indicating that they are in the process of “being documented”. Recording of metadata occurs mainly via user interaction using a documentation interface. [0328]-[0329]; The recorded metadata for the object forms a “definition” of that object. Objects for which a definition (i.e. one or more items of metadata) has been recorded have their status indicator updated to mark them as “documented”. During this stage the status indicator is set to “being approved”. Once approval for an object definition is received, the status indicator is changed to “completed” and these object definitions are added to a completed set of definitions 1508. [0331]; Additional data may be recorded, such as date/time stamps indicating [0381]; Users may display a history of the metadata collection process for any selected object. The history may be displayed as a chronological listing identifying metadata edits made and approval/dispute/dispute resolution actions, indicating date/time and the user completing the action. The history listing may show the status changes for an object (i.e. identifying events corresponding to status changes as per the status values of Table 1 and the process as shown in FIGS. 15/16)).  

	Regarding claim 4, Soza teaches data to be consumed is received from multiple data sources having disparate native data formats (Soza: [0296]; The described algorithm relies on comparison of data values between columns of tables which may have originated from different data sources (and hence have used different data formats or representations for similar data)…the Data Tap tool 106 standardises data formats during import into the data lake. This may involve converting all data to a single data type (typically String), preferably using consistent representations for source data types (e.g. a consistent string representation of Time/Date values) regardless of source representation. This approach can improve the ability of the Table Analyser to correctly identify matching data).  

	Regarding claim 5, Soza teaches further comprising storing the data in the delta data table entries in the native data format corresponding to an originating data source (Soza: [0198]-[0199];  Thus, entries are added to Table A Delta 810 for  The generated table deltas including flags and column values are then used to update the corresponding Hive tables (e.g. via the previously generated Hive delta import scripts). [0222]; In step 912, a map table is generated in which all the data values from the input tables are mapped to their source column locations. The generated map table thus includes a set of entries where each entry specifies a particular value appearing in one of the source tables together with information identifying the source table and column from which that value was read).  

	Regarding claim 6, Soza teaches further comprising managing multiple delta data tables and multiple corresponding delta notification tables to receive data from multiple disparate data sources concurrently (Soza: [0057]; Furthermore, the system may import tables and data from a single data source 102-1 or from multiple data sources into the same data lake 108. [0221]-[0222]; A data mapper module 910 (which comprise multiple mappers executing in parallel) reads the table data for all identified tables. In step 912, a map table is generated in which all the data values from the input tables are mapped to their source column locations. The generated map table thus includes a set of entries where each entry specifies a particular value appearing in one of the source tables together with information identifying the source table and column from which that value was read).  

	Regarding claim 7, Soza teaches a non-transitory computer-readable medium having stored thereon instructions that (Soza: [0023]; performing any method as set out herein, and a tangible/non-transitory computer-readable medium comprising software code adapted, when executed on a data processing apparatus, to perform any method as set out herein), when executed by one or more processors, are configurable to cause the one or more processors to (Soza: [0451]; FIG. 26 illustrates an example of a hardware/software architecture of a server node 2600 which may be used to implement methods and techniques described herein. The server includes one or more processors 2602 together with volatile/random access memory 2606 for storing temporary data and software code being executed): receive raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data (Soza: [0057]; Furthermore, the system may import tables and data from a single data source 102-1 or from multiple data sources into the same data lake 108. [0063]; When importing data from many different data sources, knowledge of the contents of the data tables and their interrelationships may be lost. [0076]; FIG. 2A illustrates the Data Tap import process in relation to a particular table being imported from a given source database. The depicted process is repeated for each table to be imported. [0080]; A re-sequencer and data cleansing process 210 (e.g. implemented using Hive commands or scripts) pre-processes the data and stores the pre-processed data in a staging area 212. Re-sequencing involves changing the column order of a row to ensure that the columns which are keys are the first ones in each row when stored in Hadoop which can improve access efficiency. Cleansing involves other processing to place data into the appropriate format for Hadoop, e.g. by removing spurious data, reformatting data etc),

the environment having at least a delta data table and a delta notification table (Soza: [0194]; Here, a number of tables Table A (802) to Table N (804) are processed by the Delta Calculator 216. In each case, a primary key column (or column combination) is used as the basis for identifying the differences between an old snapshot 806 (previously imported from the data source) and a new snapshot 808 (currently imported from the data source). In this example, column “coil” may, for example, serve as the primary key. The delta calculator identifies the difference between the old snapshot (with old column values) and the new snapshot (with new column values). [0202]; In this approach, delta load is performed on a periodic basis, e.g. daily, from each of the imported data sources, and the OPEN and CLOSED databases are updated accordingly. This periodic update is coordinated by the History Capture process.
[0204]; As part of this process every table row is time-stamped with five additional columns of management information, namely:
jrn_date—time-stamp from the source system database (for Oracle Data Integrator feeds this is from the source system journal database, for DataTap feeds this is when the Sqoop import script is run to copy the source system database)
jrn_flag—indicator whether the record is an: INSERT, UPDATE, or DELETE

tech_end_date—time-stamp when this row is valid until, i.e. when History Capture has updated (overwritten), deleted, or discarded this old record. In the OPEN database all rows are set to a high-date of 31/12/9999.
tech_closure_flag—reason this old record has been removed: UPDATE, DELETE, DISCARD);

 	attempt to write an entry to the delta data table (Soza: [0077]; The metadata generator and schema evolution process 202 retrieves and stores metadata for the table being imported and deals with changes to the metadata. [0141]; The Alert function 314 provides the facility to generate alerts relating to the processing performed by the Metadata Generator/Schema Evolution process 202. In one embodiment, the Alert function 314 generates the following outputs:
success_tables—this is comma separated list of tables which have successfully completed the process of metadata generation and schema evolution
fail_tables—this is comma separated list of tables which have failed in metadata generation or schema evolution), wherein entries to the delta data table specify at least records indicating changes to objects in the environment (Soza: [0194]; Here, a number of tables Table A (802) to Table N (804) are processed by the Delta Calculator 216. In each case, a primary key column (or column combination) is used as identifying the differences between an old snapshot 806 (previously imported from the data source) and a new snapshot 808 (currently imported from the data source). In this example, column “coil” may, for example, serve as the primary key. The delta calculator identifies the difference between the old snapshot (with old column values) and the new snapshot (with new column values). [0198]; Thus, entries are added to Table A Delta 810 for each identified difference, with a flag indicating the update type (UPDATE/DELETE/INSERT) and the new column values (for UPDATE and INSERT entries) or the old column values (for DELETE entries). Similar deltas are generated for the remaining tables (e.g. delta 812 for Table N)); 

attempt to write a corresponding entry to the delta notification table in response to a successful write attempt to the delta data table (Soza: [0077]; The metadata generator and schema evolution process 202 retrieves and stores metadata for the table being imported and deals with changes to the metadata. [0141]; The Alert function 314 provides the facility to generate alerts relating to the processing performed by the Metadata Generator/Schema Evolution process 202. In one embodiment, the Alert function 314 generates the following outputs:
success_tables—this is comma separated list of tables which have successfully completed the process of metadata generation and schema evolution
fail_tables—this is comma separated list of tables which have failed in metadata generation or schema evolution), wherein 
the delta notification table entry comprises information about delta data table entries for a specified period (Soza: [0091]; The Metadata Generation and Schema Evolution process 202 performs the following functions:
Collection of metadata at runtime for any materialized RDBMS tables in the source database
Creating tables in the Hadoop environment at runtime according to the metadata
Identifying changes to metadata for the tables, at runtime, which would affect the Hadoop environment
Applying schema changes for the tables to the Hadoop environment, at runtime
[0210]-[0211]; the OPEN and CLOSED tables, each with the five time-stamp related columns updated to reflect validity periods of the rows. The “tech_start_date” and “tech_end_date” columns effectively describe the dates and times between which a particular row is current. These dates are used to ensure the current version received from the source system is stored in the OPEN database holding the current view of the data. When any updates/overwrites or deletes are detected as part of the history capture process, old rows are removed from the OPEN database and added to the CLOSED database with the appropriate time stamp); 

notify at least one data consumer that the delta data table has been modified (Soza: [0326]; the imported objects such as tables and columns may be recorded in a separate data inventory, with the Metadata Manager tool creating the objects in the documentation queue are marked with a status indicator indicating that they are in the process of “being documented”. Recording of metadata occurs mainly via user interaction using a documentation interface. [0328]-[0329]; The recorded metadata for the object forms a “definition” of that object. Objects for which a definition (i.e. one or more items of metadata) has been recorded have their status indicator updated to mark them as “documented”. During this stage the status indicator is set to “being approved”. Once approval for an object definition is received, the status indicator is changed to “completed” and these object definitions are added to a completed set of definitions 1508. [0331]; Additional data may be recorded, such as date/time stamps indicating when various actions were completed (documenting, approving, disputing etc.) and specifying a user identifier for a user completing the action).  

	Regarding claim 10, Soza teaches data to be consumed is received from multiple data sources having disparate native data formats (Soza: [0296]; The described algorithm relies on comparison of data values between columns of tables which may have originated from different data sources (and hence have used different data formats or representations for similar data)…the Data Tap tool 106 standardises data formats during import into the data lake. This may involve converting all data to a single data type (typically String), preferably using consistent representations for source data types (e.g. a consistent string representation of Time/Date values) regardless of source representation. This approach can improve the ability of the Table Analyser to correctly identify matching data).  

	Regarding claim 11, Soza teaches further comprising instructions that, when executed by the one or more processors, are configurable to cause the one or more processors to store the data in the delta data table entries in the native data format corresponding to an originating data source (Soza: [0198]-[0199];  Thus, entries are added to Table A Delta 810 for each identified difference, with a flag indicating the update type (UPDATE/DELETE/INSERT) and the new column values (for UPDATE and INSERT entries) or the old column values (for DELETE entries). Similar deltas are generated for the remaining tables (e.g. delta 812 for Table N). The generated table deltas including flags and column values are then used to update the corresponding Hive tables (e.g. via the previously generated Hive delta import scripts). [0222]; In step 912, a map table is generated in which all the data values from the input tables are mapped to their source column locations. The generated map table thus includes a set of entries where each entry specifies a particular value appearing in one of the source tables together with information identifying the source table and column from which that value was read).  

	Regarding claim 12, Soza teaches further comprising instructions that, when executed by the one or more processors, are configurable to cause the one or more processors to manage multiple delta data tables and multiple corresponding delta notification tables to receive data from multiple disparate data sources concurrently (Soza: [0057]; Furthermore, the system may import tables and data from a single data source 102-1 or from multiple data sources into the same  [0221]-[0222]; A data mapper module 910 (which comprise multiple mappers executing in parallel) reads the table data for all identified tables. In step 912, a map table is generated in which all the data values from the input tables are mapped to their source column locations. The generated map table thus includes a set of entries where each entry specifies a particular value appearing in one of the source tables together with information identifying the source table and column from which that value was read).  

	Regarding claim 13, Soza teaches a system comprising: a memory system; one or more hardware processors coupled with the memory system (Soza: [0023]; More generally, the invention also provides a system or apparatus having means, preferably in the form of a processor with associated memory), the one or more hardware processors configurable to receive raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data (Soza: [0057]; Furthermore, the system may import tables and data from a single data source 102-1 or from multiple data sources into the same data lake 108. [0063]; When importing data from many different data sources, knowledge of the contents of the data tables and their interrelationships may be lost. [0076]; FIG. 2A illustrates the Data Tap import process in relation to a particular table being imported from a given source database. The depicted process is repeated for each table to be imported. [0080]; A re-sequencer and data cleansing process 210 (e.g. implemented using Hive commands or scripts) pre-processes the data and stores the pre-processed data in a staging area 212. Re-sequencing involves changing the column order of a row Cleansing involves other processing to place data into the appropriate format for Hadoop, e.g. by removing spurious data, reformatting data etc), 

the environment having at least a delta data table and a delta notification table (Soza: [0194]; Here, a number of tables Table A (802) to Table N (804) are processed by the Delta Calculator 216. In each case, a primary key column (or column combination) is used as the basis for identifying the differences between an old snapshot 806 (previously imported from the data source) and a new snapshot 808 (currently imported from the data source). In this example, column “coil” may, for example, serve as the primary key. The delta calculator identifies the difference between the old snapshot (with old column values) and the new snapshot (with new column values). [0202]; In this approach, delta load is performed on a periodic basis, e.g. daily, from each of the imported data sources, and the OPEN and CLOSED databases are updated accordingly. This periodic update is coordinated by the History Capture process.
[0204]; As part of this process every table row is time-stamped with five additional columns of management information, namely:
jrn_date—time-stamp from the source system database (for Oracle Data Integrator feeds this is from the source system journal database, for DataTap feeds this is when the Sqoop import script is run to copy the source system database)

tech_start_date—time-stamp when this row is valid from, i.e. when History Capture has inserted or updated this new record.
tech_end_date—time-stamp when this row is valid until, i.e. when History Capture has updated (overwritten), deleted, or discarded this old record. In the OPEN database all rows are set to a high-date of 31/12/9999.
tech_closure_flag—reason this old record has been removed: UPDATE, DELETE, DISCARD), 

to attempt to write an entry to the delta data table (Soza: [0077]; The metadata generator and schema evolution process 202 retrieves and stores metadata for the table being imported and deals with changes to the metadata. [0141]; The Alert function 314 provides the facility to generate alerts relating to the processing performed by the Metadata Generator/Schema Evolution process 202. In one embodiment, the Alert function 314 generates the following outputs:
success_tables—this is comma separated list of tables which have successfully completed the process of metadata generation and schema evolution
fail_tables—this is comma separated list of tables which have failed in metadata generation or schema evolution), wherein entries to the delta data table specify at least records indicating changes to objects in the environment (Soza: [0194]; Here, a number of tables Table A (802) to Table N (804) are processed by the Delta Calculator 216. In each case, a primary key column (or column combination) is used as the basis for identifying the differences between an old snapshot 806 (previously imported from the data source) and a new snapshot 808 (currently imported from the data source). In this example, column “coil” may, for example, serve as the primary key. The delta calculator identifies the difference between the old snapshot (with old column values) and the new snapshot (with new column values). [0198]; Thus, entries are added to Table A Delta 810 for each identified difference, with a flag indicating the update type (UPDATE/DELETE/INSERT) and the new column values (for UPDATE and INSERT entries) or the old column values (for DELETE entries). Similar deltas are generated for the remaining tables (e.g. delta 812 for Table N)), 

to attempt to write a corresponding entry to the delta notification table in response to a successful write attempt to the delta data table (Soza: [0077]; The metadata generator and schema evolution process 202 retrieves and stores metadata for the table being imported and deals with changes to the metadata. [0141]; The Alert function 314 provides the facility to generate alerts relating to the processing performed by the Metadata Generator/Schema Evolution process 202. In one embodiment, the Alert function 314 generates the following outputs:
success_tables—this is comma separated list of tables which have successfully completed the process of metadata generation and schema evolution
fail_tables—this is comma separated list of tables which have failed in metadata generation or schema evolution), wherein 

the delta notification table entry comprises information about delta data table entries for a specified period (Soza: [0091]; The Metadata Generation and Schema Evolution process 202 performs the following functions:
Collection of metadata at runtime for any materialized RDBMS tables in the source database
Creating tables in the Hadoop environment at runtime according to the metadata
Identifying changes to metadata for the tables, at runtime, which would affect the Hadoop environment
Applying schema changes for the tables to the Hadoop environment, at runtime
 [0210]-[0211]; the OPEN and CLOSED tables, each with the five time-stamp related columns updated to reflect validity periods of the rows. The “tech_start_date” and “tech_end_date” columns effectively describe the dates and times between which a particular row is current. These dates are used to ensure the current version received from the source system is stored in the OPEN database holding the current view of the data. When any updates/overwrites or deletes are detected as part of the history capture process, old rows are removed from the OPEN database and added to the CLOSED database with the appropriate time stamp), 

to notify at least one data consumer that the delta data table has been modified (Soza: [0326]; the imported objects such as tables and columns may be recorded in a separate data inventory, with the Metadata Manager tool creating the documentation queue from that inventory. Initially, objects in the documentation queue are marked with a status indicator indicating that they are in the process of “being documented”. Recording of metadata occurs mainly via user interaction using a documentation interface. [0328]-[0329]; The recorded metadata for the object forms a “definition” of that object. Objects for which a definition (i.e. one or more items of metadata) has been recorded have their status indicator updated to mark them as “documented”. During this stage the status indicator is set to “being approved”. Once approval for an object definition is received, the status indicator is changed to “completed” and these object definitions are added to a completed set of definitions 1508. [0331]; Additional data may be recorded, such as date/time stamps indicating when various actions were completed (documenting, approving, disputing etc.) and specifying a user identifier for a user completing the action. [0381]; Users may display a history of the metadata collection process for any selected object. The history may be displayed as a chronological listing identifying metadata edits made and approval/dispute/dispute resolution actions, indicating date/time and the user completing the action. The history listing may show the status changes for an object (i.e. identifying events corresponding to status changes as per the status values of Table 1 and the process as shown in FIGS. 15/16)).  

	Regarding claim 16, Soza teaches data to be consumed is received from multiple data sources having disparate native data formats (Soza: [0296]; The described algorithm relies on comparison of data values between columns of tables which may have originated from different data sources (and hence have used different data formats or representations for similar data)…the Data Tap tool 106 standardises data formats during import into the data lake. This may involve converting all data to a single data type (typically String), preferably using consistent representations for source data types (e.g. a consistent string representation of Time/Date values) regardless of source representation. This approach can improve the ability of the Table Analyser to correctly identify matching data).  

	Regarding claim 17, Soza teaches further comprising storing the data in the data table entries in the native data format corresponding to an originating data source (Soza: [0198]-[0199];  Thus, entries are added to Table A Delta 810 for each identified difference, with a flag indicating the update type (UPDATE/DELETE/INSERT) and the new column values (for UPDATE and INSERT entries) or the old column values (for DELETE entries). Similar deltas are generated for the remaining tables (e.g. delta 812 for Table N). The generated table deltas including flags and column values are then used to update the corresponding Hive tables (e.g. via the previously generated Hive delta import scripts). [0222]; In step 912, a map table is generated in which all the data values from the input tables are mapped to their source column locations. The generated map table thus includes a set of entries where each entry specifies a particular value appearing in one of the source tables together with information identifying the source table and column from which that value was read).

Claims 2-3, 8-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2018/0096001 issued to Christopher Soza (hereinafter as "Soza") in view of U.S Patent 6,324,693 issued to Brodersen et al. (hereinafter as “Brodersen”). 

	Regarding claim 2, Soza teaches claimed invention substantially as claimed, however Soza does not explicitly teach retrying the write to the delta data table a pre-selected number of times or until the write is successful; and generating an indication of failure in response to the pre-selected number of unsuccessful write attempts.

	Brodersen teaches retrying the write to the delta data table a pre-selected number of times or until the write is successful (Brodersen: Col 9, lines 62-67 and Col 10, lines 1-7; In step 147, merge processor 7 selects a transaction from received log 19. In step 149, merge processor 149 attempts to update database 3 according to the transaction selected in step 147. In step 151, merge processor 7 determines whether the database update of step 149 failed due to a collision. If so, merge processor proceeds to step 153, which generates a corrective transaction. Following the generation of the corrective transaction, the merge processor returns to step 149 and again attempts to update database 3. If no collision was detected in step 151, execution proceeds to step 157. In step 157, merge processing checks to see if it is executing on central computer 1); and

 	generating an indication of failure in response to the pre-selected number of unsuccessful write attempts (Brodersen: Col 9, lines 62-67 and Col 10, lines 1-7; In step 147, merge processor 7 selects a transaction from received log 19. In step 149, merge processor 149 attempts to update database 3 according to the transaction selected in step 147. In step 151, merge processor 7 determines whether the database update of step 149 failed due to a collision. If so, merge processor proceeds to step 153, which generates a corrective transaction. Following the generation of the corrective transaction, the merge processor returns to step 149 and again attempts to update database 3. If no collision was detected in step 151, execution proceeds to step 157. In step 157, merge processing checks to see if it is executing on central computer 1).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Soza (teaches receiving raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data and indicating changes to objects in the environment and changes to a delta notification table in response to a successful write attempt and to notifying at least one data consumer that the delta data table has been modified) with the teachings of Brodersen (teaches retrying the write to the delta data table a pre-selected number of times or until the write is successful; and generating an indication of failure in response to the pre-selected number of unsuccessful write attempts). One of ordinary skill in the art would have been motivated to make such a combination of providing better results of an easy process to provide notification of a feedback (See Brodersen: Col 14, lines 12-17). In addition, the references (Soza and Brodersen) teach features that are directed to analogous art and they are directed to the same field of endeavor as Soza and Brodersen are directed to receiving data and applying the changes accordingly.

	Regarding claim 3, Soza teaches claimed invention substantially as claimed, however Soza does not explicitly teach further comprising rolling back the delta data table in response to successful writing of the delta data table entry and failure of the writing of the delta notification table entry.

	Brodersen teaches further comprising rolling back the delta data table in response to successful writing of the delta data table entry and failure of the writing of the delta notification table entry (Brodersen: Col 7, lines 48-57; FIG. 3 depicts steps performed by an update manager 31 such as update manager 31-a, 31-b or 31-c in updating a database, such as a node database 23-a, 23-b or 23-c, responsive to user input. Execution of update manager 31 begins in step 101. In step 103, the update manager 31 accepts from the user input 33 in the form of a command requesting that the data in database 23 be altered. The request may be in the form of a request to delete a row of a table, to add a row to a table, or to change the value of a cell at a particular column of a particular row in a table. Col 8, lines 9-15; After writing a log record in step 107, the update processor exits for this update. The foregoing description of the update processing preferably includes additional steps not material to the present invention, for example, to assure authorization of the user to make the update, to stage and commit the write to the database to allow for rollback in the event of software or hardware failure, and the like).  



	Regarding claim 8, Soza teaches claimed invention substantially as claimed, however Soza does not explicitly teach further comprising instructions that, when executed by the one or more processors, are configurable to cause the one or more processors to: retry the write to the delta data table a pre-selected number of times or until the write is successful; and generate an indication of failure in response to the pre-selected number of unsuccessful write attempts.  

	Brodersen teaches further comprising instructions that, when executed by the one or more processors, are configurable to cause the one or more processors to: retry the write to the delta data table a pre-selected number of times or until the write is successful (Brodersen: Col 9, lines 62-67 and Col 10, lines 1-7; In step 147, merge processor 7 selects a transaction from received log 19. In step 149, merge processor 149 attempts to update database 3 according to the transaction selected in step 147. In step 151, merge processor 7 determines whether the database update of step 149 failed due to a collision. If so, merge processor proceeds to step 153, which generates a corrective transaction. Following the generation of the corrective transaction, the merge processor returns to step 149 and again attempts to update database 3. If no collision was detected in step 151, execution proceeds to step 157. In step 157, merge processing checks to see if it is executing on central computer 1); and 

generate an indication of failure in response to the pre-selected number of unsuccessful write attempts (Brodersen: Col 9, lines 62-67 and Col 10, lines 1-7; In step 147, merge processor 7 selects a transaction from received log 19. In step 149, merge processor 149 attempts to update database 3 according to the transaction selected in step 147. In step 151, merge processor 7 determines whether the database update of step 149 failed due to a collision. If so, merge processor proceeds to step 153, which generates a corrective transaction. Following the generation of the corrective transaction, the merge processor returns to step 149 and again attempts to update database 3. If no collision was detected in step 151, execution proceeds to step 157. In step 157, merge processing checks to see if it is executing on central computer 1).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Soza (teaches receiving raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data and indicating changes to objects in the environment and changes to a delta notification table in response to a successful write attempt and to notifying at least one data consumer that the delta data table has been modified) with the teachings of Brodersen (teaches retrying the write to the delta data table a pre-selected number of times or until the write is successful; and generating an indication of failure in response to the pre-selected number of unsuccessful write attempts). One of ordinary skill in the art would have been motivated to make such a combination of providing better results of an easy process to provide notification of a feedback (See Brodersen: Col 14, lines 12-17). In addition, the references (Soza and Brodersen) teach features that are directed to analogous art and they are directed to the same field of endeavor as Soza and Brodersen are directed to receiving data and applying the changes accordingly.

	Regarding claim 9, Soza teaches claimed invention substantially as claimed, however Soza does not explicitly teach further comprising instructions that, when executed by the one or more processors, are configurable to cause the one or more processors to roll back the delta data table in response to successful writing of the delta data table entry and failure of the writing of the delta notification table entry.  

	Brodersen teaches further comprising instructions that, when executed by the one or more processors, are configurable to cause the one or more processors to roll back the delta data table in response to successful writing of the delta data table entry and failure of the writing of the delta notification table entry (Brodersen: Col 7, lines 48-57; FIG. 3 depicts steps performed by an update manager 31 such as update manager 31-a, 31-b or 31-c in updating a database, such as a node database 23-a, 23-b or 23-c, responsive to user input. Execution of update manager 31 begins in step 101. In step 103, the update manager 31 accepts from the user input 33 in the form of a command requesting that the data in database 23 be altered. The request may be in the form of a request to delete a row of a table, to add a row to a table, or to change the value of a cell at a particular column of a particular row in a table. Col 8, lines 9-15; After writing a log record in step 107, the update processor exits for this update. The foregoing description of the update processing preferably includes additional steps not material to the present invention, for example, to assure authorization of the user to make the update, to stage and commit the write to the database to allow for rollback in the event of software or hardware failure, and the like).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Soza (teaches receiving raw data from 

Regarding claim 14, Soza teaches claimed invention substantially as claimed, however Soza does not explicitly teach retrying the write to the data table a pre-selected number of times or until the write is successful; and generating an indication of failure in response to the pre-selected number of unsuccessful write attempts.

Brodersen teaches retrying the write to the data table a pre-selected number of times or until the write is successful (Brodersen: Col 9, lines 62-67 and Col 10, lines 1-7; In step 147, merge processor 7 selects a transaction from received log 19. In step 149, merge processor 149 attempts to update database 3 according to the transaction selected in step 147. In step 151, merge processor 7 determines whether the database update of step 149 failed due to a collision. If so, merge processor proceeds to step 153, which generates a corrective transaction. Following the generation of the corrective transaction, the merge processor returns to step 149 and again attempts to update database 3. If no collision was detected in step 151, execution proceeds to step 157. In step 157, merge processing checks to see if it is executing on central computer 1); and 

generating an indication of failure in response to the pre-selected number of unsuccessful write attempts (Brodersen: Col 9, lines 62-67 and Col 10, lines 1-7; In step 147, merge processor 7 selects a transaction from received log 19. In step 149, merge processor 149 attempts to update database 3 according to the transaction selected in step 147. In step 151, merge processor 7 determines whether the database update of step 149 failed due to a collision. If so, merge processor proceeds to step 153, which generates a corrective transaction. Following the generation of the corrective transaction, the merge processor returns to step 149 and again attempts to update database 3. If no collision was detected in step 151, execution proceeds to step 157. In step 157, merge processing checks to see if it is executing on central computer 1).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Soza (teaches receiving raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data and indicating changes to objects in the environment and changes to a delta 

	Regarding claim 15, Soza teaches claimed invention substantially as claimed, however Soza does not explicitly teach further comprising rolling back the data table in response to successful writing of the data table entry and failure of the writing of the notification table entry.

	Brodersen teaches further comprising rolling back the data table in response to successful writing of the data table entry and failure of the writing of the notification table entry (Brodersen: Col 7, lines 48-57; FIG. 3 depicts steps performed by an update manager 31 such as update manager 31-a, 31-b or 31-c in updating a database, such as a node database 23-a, 23-b or 23-c, responsive to user input. Execution of update manager 31 begins in step 101. In step 103, the update manager 31 accepts from the user input 33 in the form of a command requesting that The request may be in the form of a request to delete a row of a table, to add a row to a table, or to change the value of a cell at a particular column of a particular row in a table. Col 8, lines 9-15; After writing a log record in step 107, the update processor exits for this update. The foregoing description of the update processing preferably includes additional steps not material to the present invention, for example, to assure authorization of the user to make the update, to stage and commit the write to the database to allow for rollback in the event of software or hardware failure, and the like).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Soza (teaches receiving raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data and indicating changes to objects in the environment and changes to a delta notification table in response to a successful write attempt and to notifying at least one data consumer that the delta data table has been modified) with the teachings of Brodersen (teaches rolling back the delta data table in response to successful writing of the delta data table entry and failure of the writing of the delta notification table entry). One of ordinary skill in the art would have been motivated to make such a combination of providing better results of an easy process to provide notification of a feedback (See Brodersen: Col 14, lines 12-17). In addition, the references (Soza and Brodersen) teach features that are directed to analogous art and they are directed to the same field of endeavor as Soza and Brodersen are directed to receiving data and applying the changes accordingly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent 8,504,513 issued to Aski et al. (hereinafter as “Aski”) teaches mapping is received and stored in elements of a data warehouse to types of a type system implemented by a data source.
U.S Patent Application Publication 2011/0191303 issued to Kaufman et al. (hereinafter as “Kaufman”) teaches a software system that automatically and dynamically generates a fully functional user interface to display a relational database management system to display changes and entry dates.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

2/12/2022
/ANDREW N HO/Examiner
Art Unit 2162